DETAILED ACTION
This action is in response to the After Final Consideration Program Request (AFCP 2.0) filed 09/07/2021.

Allowable Subject Matter
Claims 1 – 4 and 6 – 24 is/are allowed.
The following is an examiner's statement of reasons for allowance:
		The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the number of capacitors provided between main terminals of a switching device and a rectifier device of one set associated with each other is different from the number of capacitors provided between main terminals of a switching device and a rectifier device of another set, the switching device and the rectifier device of the one set and the switching device and the rectifier device of the other set being included in the plurality of switching devices and the plurality of rectifier devices”.
		The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the number of capacitors provided between main terminals of a switching device and a rectifier device of one set associated with each other is different from the number of capacitors provided between main terminals of a switching device and a rectifier device of another set, the switching device and the rectifier device of the one set and the switching device and the rectifier device of the other set being included in the plurality of switching devices and the plurality of rectifier devices”.
claim 21 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the first capacitor is mounted on the first surface of the substrate…the second capacitor is mounted on the second surface of the substrate; a plurality of vias electrically connecting the first capacitor in series to the second capacitor, the plurality of vias passing through the substrate”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2014/0177292 discloses a multilevel valve for voltage sourced converter transmission.
US Pub. No. 2020/0321874 discloses a multi-level converter.

US Patent No. 10,778,098 discloses a switched tank converter.
US Patent No. 9,024,478 discloses a photovoltaic energy extraction with multilevel output DC-DC switched capacitor converter.
US Pub. No. 2016/0064160 discloses multi switch extended commutation cell converter.
US Pub. No. 2014/0126263 discloses a converter with plural capacitors arranged in a surface of a substrate.
US Pub. No. 2013/0094157 discloses a switched capacitor converter with structural construction details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838